DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eickmeyer (DE 19920654A1).

	With respect to Claim 13 Eickmeyer teaches	A method for detecting fault in a power transmission line of a power transmission system (See Para[0001] The invention relates to a method for determining a line impedance limit value (tripping impedance) below which a determined current line impedance is used in a distance protection device as a criterion for rapid disconnection of a line in an electrical power supply network.), including steps of:	(a) obtaining a system parameter of the power transmission system (See Para[0016] The scatter of line impedance individual values determined in this way is assessed with the aid of a predeterminable range of scatter values.);	(b) adjusting protection reachability of a fault detecting element based on the obtained system parameter such that the adjusted protection reachability of the fault detecting element is applicable to a predetermined protection range (See Para[0017] If the scatter of the individual values is below the scatter value range, the degree of reliability of the impedance values is set to 100%.);	(c) obtaining instantaneous voltage values at a compensated point on a transmission line of the power transmission system for a series of time points (See Para[0014] This curve X=f(t) can be determined by placing input windows over the corresponding current and voltage values of a phase of a three-phase line to be monitored, so that impedance values X can be calculated point by point);	(d) identifying whether there is an internal fault occurring on the transmission line using the adjusted fault detecting element by applying the obtained instantaneous voltage values at the compensated point to the adjusted fault detecting element for the identification of the internal fault (See Para[0022] If the determined degree of reliability VG is 0%, then the conventional line impedance limit value is used as a criterion for rapid shutdown, namely that impedance value which corresponds to the first line length L1.); and
	(e) generating a fault detection decision signal indicating the identified fault (See Para[0002]-[0004] In the event of a fault, the distance from the protective device to the fault location is usually determined by calculating the impedance from the current and voltage values of the affected phase.).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickmeyer (DE 19920654A1) as applied to claim 13 above, and further in view of Liu (CN 102064538).

	With respect to Claim 17 Eickmeyer is silent to the language of	The method according to claim 13, wherein:	the system parameter is SIR; and 
	SIR = Zs / Zset	where Zs is source impedance of the power transmission system, and Zset is impedance setting of the given transmission line.	Nevertheless Liu teaches	the system parameter is SIR; and 
	SIR = Zs / Zset	where Zs is source impedance of the power transmission system, and Zset is impedance setting of the given transmission line.	(See 
    PNG
    media_image1.png
    133
    834
    media_image1.png
    Greyscale
)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eickmeyer and use a source impedance ratio such as that of Liu.	One of ordinary skill would have been motivated to modify Eickmeyer because SIRs can be taken into account and accordingly the fault detecting solution can remove substantial errors.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickmeyer (DE 19920654A1) in view of Urden (US 4,841,405).

	With respect to Claim 19 Eickmeyer teaches	A protection system for detecting fault in a power transmission line of a
power transmission system(See Para[0001] The invention relates to a method for determining a line impedance limit value (tripping impedance) below which a determined current line impedance is used in a distance protection device as a criterion for rapid disconnection of a line in an electrical power supply network.), including:	to adjust protection reachability of a fault detecting element based on obtained system parameter of the power transmission system such
that the adjusted protection reachability of the fault detecting element is applicable to a
predetermined protection range (See Para[0017] If the scatter of the individual values is below the scatter value range, the degree of reliability of the impedance values is set to 100%., identify whether there is an internal fault occurring on the transmission line using the adjusted fault detecting element (See Para[0022] If the determined degree of reliability VG is 0%, then the conventional line impedance limit value is used as a criterion for rapid shutdown, namely that impedance value which corresponds to the first line length L1.), and generate a fault detection decision signal indicating the identified fault (See Para[0002]-[0004] In the event of a fault, the distance from the protective device to the fault location is usually determined by calculating the impedance from the current and voltage values of the affected phase.);	However Eickmeyer is silent to the language of	wherein:	a processor, being configured
	the processor is further configured to apply obtained instantaneous voltage
values at a compensated point to the adjusted fault detecting element for the
identification of the internal fault.	Nevertheless Urden teaches	a processor, being configured (See Col 8 lines 14-17 The functional block 40 may be implemented with a digital computer apparatus, or more specifically, a microcomputer system.)
	the processor is further configured to apply obtained instantaneous voltage
values at a compensated point to the adjusted fault detecting element for the
identification of the internal fault (See Col 7 lines 24-30 The product function 36 produces a signal V.sub.R, representative of the voltage associated with phase A at the remote terminal of the protected line segment 22. The voltage signals V.sub.L and V.sub.R may be input to a comparison functional block 38 for determining the torque angle .alpha. between the ac sources 12 and 30.).	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eickmeyer and use a processor and apply voltages such as that of Urden.	One of ordinary skill would have been motivated to modify Eickmeyer because using a processor would be no more than predictable result using prior art elements according to their established functions and applying a voltage would result in proper protection.

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eickmeyer (DE 19920654A1) in view of Urden (US 4,841,405) as applied to claim 19 above, and further in view of Liu (CN 102064538).
	With respect to Claim 23 Eickmeyer is silent to the language of	The protection system according to claim 19, wherein:	the system parameter is SIR; and 
	SIR = Zs / Zset	where Zs is source impedance of the power transmission system, and Zset is impedance setting of the given transmission line.	Nevertheless Liu teaches	the system parameter is SIR; and 
	SIR = Zs / Zset	where Zs is source impedance of the power transmission system, and Zset is impedance setting of the given transmission line.	(See 
    PNG
    media_image1.png
    133
    834
    media_image1.png
    Greyscale
)	It would have been obvious to one of ordinary skill in the art at the time of filing to modify Eickmeyer and use a source impedance ratio such as that of Liu.	One of ordinary skill would have been motivated to modify Eickmeyer because SIRs can be taken into account and accordingly the fault detecting solution can remove substantial errors.

Allowable Subject Matter
Claims 14-16,18,20-22, 24-32 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.Examiner notes with regards to claim 14 , 15, 20, 21 the prior art fails to teach or make obvious the critiria required by these claims.

    PNG
    media_image2.png
    622
    559
    media_image2.png
    Greyscale
 
	
    PNG
    media_image3.png
    609
    548
    media_image3.png
    Greyscale



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSHIHISA ISHIZUKA whose telephone number is (571)270-7050. The examiner can normally be reached M-F 11:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YOSHIHISA . ISHIZUKA
Examiner
Art Unit 2863



	/YOSHIHISA ISHIZUKA/           Primary Examiner, Art Unit 2863